Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                               Case No.:

  NICOLE CHRISTINE MODESTE,

                 Plaintiff,

         v.

  WILSON DEJESUS, individually,
  and GREGORY TONY, as SHERIFF of
  BROWARD COUNTY, Florida,

                 Defendants.
                                                 /

                                       COMPLAINT
                                AND DEMAND FOR JURY TRIAL

         1.      This is a civil action seeking money damages in excess of $30,000 dollars, exclusive

  of costs, interest, and attorney’s fees, against Defendant WILSON DEJESUS, individually, and

  GREGORY TONY, as SHERIFF of BROWARD COUNTY, Florida.

         2.      This action is brought pursuant to 42 U.S.C. § 1983 and § 1988, and the Fourth and

  Fourteenth Amendments to the United States Constitution. The United States District Court for the

  Southern District of Florida has jurisdiction of this action under 42 U.S.C. § 1983, 28 U.S.C. § 1331,

  and 28 U.S.C. § 1343. Plaintiff further invokes the supplemental jurisdiction of the United States

  District Court to hear pendant State tort claims arising under State law, pursuant to 28 U.S.C. §

  1367(a).

         3.      Plaintiff has fully complied with all conditions precedent to bringing this action

  imposed by the laws of the State of Florida, and particularly by the provisions of § 768.28(6)(d) of

  the Florida Statutes. On October 23, 2019, notice of claim was served on Gregory Tony, as Sheriff
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 2 of 17



  of Broward County. On October 25, 2019, notice of claim was served on Jimmy Theo Patronis, Jr.,

  as Chief Financial Officer, Florida Department of Financial Services. In excess of 6 months has

  elapsed since notice of claim was filed without final disposition, and as such, the claim is deemed

  denied.

                                              PARTIES

            4.   Plaintiff NICOLE CHRISTINE MODESTE is a citizen and resident of Broward

  County, state of Florida.

            5.   At all times referred to herein, Defendant WILSON DEJESUS (hereinafter Defendant

  DEJESUS) was employed as a deputy sheriff for Defendant, GREGORY TONY, as SHERIFF of

  BROWARD COUNTY, Florida, and was acting under color of state law, and in such capacity as an

  agent, servant, and employee of Defendant, GREGORY TONY, as SHERIFF of BROWARD

  COUNTY, Florida.

            6.   Defendant GREGORY TONY, as SHERIFF of BROWARD COUNTY, Florida, is

  the successor Sheriff of Broward County, Florida [hereinafter Defendant GREGORY TONY, as

  SHERIFF OF BROWARD COUNTY, Florida, or Defendant BROWARD SHERIFF’S OFFICE],

  as organized and existing under the Constitution and laws of the State of Florida. In this cause,

  Defendant GREGORY TONY, as SHERIFF of BROWARD COUNTY, Florida, acted through its

  agents, employees, and servants, including Defendant DEJESUS, and others.

            7.   Plaintiff sues Defendant DEJESUS in his individual capacity.

                                               FACTS

            8.   On October 25, 2018, Katherine Theresa Ramirez (hereinafter “Ramirez”) was at or

  near VYPZ, a social club located at 4260 N. State Road 7, Lauderdale Lakes, Broward County,


                                                  2
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 3 of 17



  Florida, when she became involved in an altercation with Nicola Sophia Brown Modest, DOB

  06/28/XX.

         9.      At all times material hereto, Nicola Sophia Brown Modest worked as a promoter at

  VYPZ and was known to Ramirez and others.

         10.     During the altercation, Nicola Sophia Brown Modest poured a drink on Ramirez. The

  situation then escalated to the point where Nicola Sophia Brown Modest hit Ramirez multiple times

  on the top of her head with a bottle of Hennessey.

         11.     Ramirez was subsequently treated at Plantation General Hospital where her scalp was

  sutured.

         12.     Ramirez and a witness were subsequently asked to identify the perpetrator in

  photographic line-ups. Both positively identified Nicola Sophia Brown Modest as the perpetrator.

         13.     At all times material hereto, Defendant DEJESUS knew that his probable cause

  affidavit would be submitted to prosecuting authorities and relied upon for the filing of criminal

  charges.

         14.     On March 6, 2019, Defendant DEJESUS prepared and signed a probable cause

  affidavit for submission to prosecuting authorities in which he falsely identified Plaintiff, NICOLE

  CHRISTINE MODESTE, DOB 12/18/XXXX, as the “Defendant,” when in fact, as Defendant

  DEJESUS knew, Ramirez and a witness both positively identified Nicola Sophia Brown Modest as

  the actual perpetrator.

         15.     The probable cause affidavit completed by Defendant DEJESUS was attested by

  Mirelle Palushaj, a detective for Defendant GREGORY TONY, as SHERIFF of BROWARD

  COUNTY, Florida. Based on information and belief, there was no supervisory review and approval


                                                   3
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 4 of 17



  of Defendant DEJESUS’s probable cause affidavit.

         16.     At all times material hereto, Plaintiff, NICOLE CHRISTINE MODESTE, worked as

  a surgical technologist (i.e., scrub tech, or operating room technician), at Broward Health North, on

  Sample Road, in Pompano Beach, Florida.

         17.     At all times material hereto, Plaintiff had no prior arrests and no affiliation with the

  VYPZ social club, Nicola Sophia Brown Modest, or Ramirez.

         18.     On July 25, 2019, Assistant State Attorney Jody Gress, Esq., prepared a criminal

  information charging Plaintiff, NICOLE CHRISTINE MODESTE, with aggravated battery (deadly

  weapon). The information was signed by Alex Urruela, Esq., Assistant-in-Charge of the Broward

  County State Attorney’s Office, Case Filing Unit. Bond was set at no bond.

         19.     On July 25, 2019, the Broward County Clerk of Court issued a not-in-custody capias

  for Plaintiff’s arrest. The capias requested the Sheriff to arrest: Nicole Christine Modeste, 4278

  N.W. 38th Avenue, Lauderdale Lakes, FL 33309; Female 12/18/XXXX Black, Case No. 19-

  009267CF10A.

         20.     On August 21, 2019, members of the fugitive warrant division for Defendant

  GREGORY TONY, as SHERIFF of BROWARD COUNTY, Florida, made contact with Plaintiff

  inside her residence and served the warrant. Plaintiff was thereafter transported to the Broward

  County Jail.

         21.     On August 22, 2019, Plaintiff was screened by Pretrial Services in the Broward

  County Jail, whereupon it was confirmed that Plaintiff had no criminal history. Plaintiff was

  released (ROR).

         22.     On September 23, 2019, the Broward County State Attorney’s Office entered a nolle


                                                    4
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 5 of 17



  prosequi, and Plaintiff has never been convicted of any criminal offense as a result of her arrest on

  August 21, 2019.

         23.     On September 25, 2019, Assistant State Attorney Inez Goncalves, Esq., submitted

  a close-out memorandum for State of Florida v. Nicole C. Modeste, Case No.: 19-9267CF10A:

         The defendant was charged with Aggravated Battery with a Deadly Weapon. The
         events arose out of an altercation that occurred at a nightclub on October 25, 2018.
         The victim recognized the defendant to be a promoter at the nightclub. It was
         established that the identity of the defendant was Nicola Sophia Modest, born on
         June 28, [XXXX]. Both the victim and an independent witness identified her in a
         line-up.

         However, due to an error in Broward Sheriff Deputy Wilson Dejesus’ report
         incorrectly identifying the defendant as Nicole Christine Modeste, born on December
         18, [XXXX], an out of custody capias was issued for Ms. Modeste. Ms. Modeste
         was arrested on the out of custody capias on August 21, 2019. Upon reviewing the
         line-up photos and comparing the photo of Ms. Modest to her past booking photo,
         the undersigned ASA determined that Ms. Modest was the individual identified in
         the line-up as the one who committed the crime. The undersigned also had an
         opportunity to see Ms. Modeste in open court and her physical features differ from
         those of Ms. Modest.

         Therefore, the State announced a nolle prosequi on the case against Nicole C.
         Modeste and will file charges against Nicola Christine [sic] Modest for the crime of
         Aggravated Battery with a Deadly Weapon.

         24.     On September 25, 2019, Assistant State Attorney Inez Goncalves, Esq., sent a email

  to Defendant DEJESUS, stating in pertinent part:

         I am the ASA assigned to the above-referenced case for which you were the
         investigating officer. In this case, an out of custody capias was issued for an
         individual named Nicole Christine Modeste; 12/18/[XXXX] and this individual was
         arrested.    However, the actual defendant is Nicola Sophia Brown Modest;
         6/28/[XXXX]. Since the wrong individual was arrested, the State dismissed the case
         and will be refiling it to reflect the correct defendant. It appears that this error
         occurred because the top of your complaint affidavit lists the defendant as “Nicole
         Christine Modeste.” The actual narrative reflects the correct defendant (Nicola
         Sophia Brown Modest). Can you please provide an updated report listing Nicola
         Sophia Brown Modest as the defendant so that we can file the case against her. I am


                                                   5
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 6 of 17



         cc’ing the case filer, ASA Jody Gress to this email. Please let me know if you have
         any questions. Thank you!

         25.     The conduct of Defendant DEJESUS, as set forth herein, occurred under color of state

  law.

                                        CAUSES OF ACTION

                                   COUNT I
               “FRANKS V. DELAWARE” CLAIM AGAINST DEFENDANT
            DEJESUS, INDIVIDUALLY, COGNIZABLE UNDER 42 U.S.C. § 1983

  For her cause of action against Defendant DEJESUS, individually, in Count I, Plaintiff states:

         26.      Plaintiff realleges and adopts, as if fully set forth in Count I, the allegations of

  paragraphs 1 through 25.

         27.     Defendant DEJESUS proximately caused criminal proceedings to be instituted or

  continued against Plaintiff with malice and in the absence of probable cause that Plaintiff committed

  any criminal offense by causing his probable cause affidavit to be submitted to prosecuting

  authorities containing materially false statements and material omissions.

         28.     Defendant DEJESUS named Plaintiff as the actual wanted person in his probable

  cause affidavit by entering MODESTE in the box for “Defendant’s Last Name” and NICOLE

  CHRISTINE in the box for “First” and “Middle” name.

         29.     Defendant DEJESUS typed 12/18/XX for the actual wanted person’s date of birth,

  and included Plaintiff’s street address in the area of the box where the actual wanted person’s street

  address should have been listed.

         30.     No reasonably well-trained police officer in Defendant DEJESUS’s position would

  have listed Plaintiff as the actual perpetrator in the absence of reasonably reliable information that



                                                    6
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 7 of 17




  Plaintiff was, in fact, the actual wanted person. To the contrary, the actual wanted person was

  correctly identified by the victim and a witness in separate photographic line-ups, and the name and

  correct date of birth of the actual wanted person was listed in the narrative section of the probable

  cause affidavit: Nicola Sophia Brown Modest, DOB 06/28/XX.

         31.     At all times material hereto, Defendant DEJESUS knew that his probable cause

  affidavit would be submitted to prosecuting authorities, and would be relied upon by prosecuting

  authorities for the institution and continuation of criminal charges against the person identified in

  the affidavit as the “Defendant.”

         32.     Defendant DEJESUS knowingly and deliberately, or with reckless disregard for the

  truth, falsely identified Plaintiff as the “Defendant” in his probable cause affidavit. Defendant

  DEJESUS knew that Nicola Sophia Brown Modest had been positively identified in two separate

  photographic lineups as the actual perpetrator, and included that fact in the narrative portion of his

  probable cause affidavit. Plaintiff and Nicola Sophia Brown Modest have different dates of birth,

  and as any reasonable police officer in Defendant DEJESUS’s position would have known, were not

  the same person.

         33.     The conduct of Defendant DEJESUS was reckless and without regard to whether the

  institution or continuation of criminal proceedings against Plaintiff for the crime of aggravated

  battery with a deadly weapon was justified, in violation of Plaintiff’s clearly established rights as

  secured by the Fourth and Fourteenth Amendments to the United States Constitution, and 42 U.S.C.

  § 1983.

         34.     The criminal proceedings instituted and continued by Defendant DEJESUS reached

  a bona fide resolution in Plaintiff’s favor.

                                                    7
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 8 of 17




          35.     As a direct and proximate result of the conduct described herein, in violation of 42

  U.S.C. § 1983, Plaintiff has suffered grievously, has been brought into public scandal, and with great

  humiliation, mental suffering, and damaged reputation, including business reputation/goodwill.

          36.     As a further direct and proximate result of the conduct of Defendant DEJESUS,

  Plaintiff suffered loss of her liberty and freedom, resulting pain and suffering, mental anguish, and

  loss of capacity for the enjoyment of life. The losses are either permanent or continuing and Plaintiff

  will suffer the losses in the future, in violation of Plaintiff's civil rights. Plaintiff has also agreed to

  pay the undersigned a reasonable fee for his services herein.

          WHEREFORE, Plaintiff prays:

                  i.      Judgment for compensatory damages in excess of $ 30,000 dollars;

                  ii.     Judgment for exemplary damages;

                  iii.    Cost of suit;

                  iv.     Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                  v.      Trial by jury as to all issues so triable; and

                  vi.     Such other relief as this Honorable Court may deem just and appropriate.

                                COUNT II
         MALICIOUS PROSECUTION CLAIM AGAINST DEFENDANT DEJESUS,
               INDIVIDUALLY, COGNIZABLE UNDER 42 U.S.C. § 1983

  For her cause of action against Defendant DEJESUS, individually, in Count II, Plaintiff states:

          37.     Plaintiff realleges and adopts, as if fully set forth in Count II, the allegations of

  paragraphs 1 through 25.

          38.     Defendant DEJESUS proximately caused criminal proceedings to be instituted or

  continued against Plaintiff with malice and in the absence of probable cause that Plaintiff committed

                                                       8
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 9 of 17




  any criminal offense by causing his probable cause affidavit to be submitted to prosecuting

  authorities containing materially false statements and material omissions.

         39.     No reasonably cautious deputy sheriff in the position of Defendant DEJESUS would

  have believed Plaintiff was guilty-in-fact of the criminal offense of aggravated battery with a deadly

  weapon.

         40.     Defendant DEJESUS proximately caused criminal proceedings to be instituted or

  continued against Plaintiff with malice and in the absence of probable cause that Plaintiff committed

  any criminal offense by causing his probable cause affidavit to be submitted to prosecuting

  authorities containing materially false statements and material omissions.

         41.     Defendant DEJESUS named Plaintiff as the actual wanted person in his probable

  cause affidavit. Defendant DEJESUS entered MODESTE in the box for “Defendant’s Last Name”

  and NICOLE CHRISTINE in the box for “First” and “Middle” name.

         42.     Defendant DEJESUS entered 12/18/XX for the actual wanted person’s date of birth,

  and included Plaintiff’s street address in the area of the probable cause affidavit wherein the actual

  wanted person’s street address should have been listed.

         43.     No reasonably well-trained police officer in Defendant DEJESUS’s position would

  have listed Plaintiff as the actual perpetrator in the absence of reasonably reliable information that

  Plaintiff was, in fact, the actual wanted person. To the contrary, the actual wanted person was

  correctly identified by the victim and a witness in separate photographic line-ups, and the name and

  correct date of birth of the actual wanted person was listed in the narrative section of the probable

  cause affidavit: Nicola Sophia Brown Modest, DOB 06/28/XX.

         44.     At all times material hereto, Defendant DEJESUS knew that his probable cause

                                                    9
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 10 of 17




  affidavit would be submitted to prosecuting authorities, and would be relied upon by prosecuting

  authorities for the institution and continuation of criminal charges against the person identified in

  the affidavit as the “Defendant.”

          45.     The conduct of Defendant DEJESUS was reckless and without regard to whether the

  institution or continuation of criminal proceedings against Plaintiff for the crime of aggravated

  battery with a deadly weapon was justified, in violation of Plaintiff’s clearly established rights as

  secured by the Fourth and Fourteenth Amendments to the United States Constitution, and 42 U.S.C.

  § 1983.

          46.     The criminal proceedings instituted and continued by Defendant DEJESUS reached

  a bona fide resolution in Plaintiff’s favor.

          47.     As a direct and proximate result of the acts described above, in violation of 42 U.S.C.

  § 1983, Plaintiff has suffered grievously, has been brought into public scandal, and with great

  humiliation, mental suffering, and damaged reputation, including business reputation/goodwill.

          48.     As a further direct and proximate result of the conduct of Defendant DEJESUS,

  Plaintiff suffered loss of her liberty and freedom, resulting pain and suffering, mental anguish, and

  loss of capacity for the enjoyment of life. It was also necessary for Plaintiff to retain the services of

  a criminal defense attorney and to pay a reasonable fee for her lawyer’s services in the underlying

  criminal prosecution. The losses are either permanent or continuing and Plaintiff will suffer the

  losses in the future, in violation of Plaintiff's civil rights. Plaintiff has also agreed to pay the

  undersigned a reasonable fee for his services herein.

          WHEREFORE, Plaintiff prays:

                  i.      Judgment for compensatory damages in excess of $30,000;


                                                     10
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 11 of 17




                 ii.     Judgment for exemplary damages;

                 iii.    Cost of suit;

                 iv.     Reasonable attorney's fees, pursuant to 42 U.S.C. § 1988;

                 v.      Trial by jury as to all issues so triable; and

                 vi.     Such other relief as this Honorable Court may deem just and appropriate.

                                  COUNT III
                 MALICIOUS PROSECUTION CLAIM UNDER STATE LAW
                   AGAINST DEFENDANT DEJESUS, INDIVIDUALLY

  For her cause of action against Defendant DEJESUS, individually, in Count III, Plaintiff states:

         49.     Plaintiff realleges and adopts, as if fully set forth in Count III, the allegations of

  paragraphs 1 through 25.

         50.     Defendant DEJESUS proximately caused criminal proceedings to be instituted or

  continued against Plaintiff with malice and in the absence of probable cause that Plaintiff committed

  any criminal offense by causing his probable cause affidavit to be submitted to prosecuting

  authorities containing materially false statements and material omissions.

         51.     No reasonably cautious deputy sheriff in the position of Defendant DEJESUS would

  have believed Plaintiff was guilty-in-fact of the criminal offense of aggravated battery with a deadly

  weapon.

         52.     Defendant DEJESUS named Plaintiff as the actual wanted person in his probable

  cause affidavit. Defendant DEJESUS entered MODESTE in the box for “Defendant’s Last Name”

  and NICOLE CHRISTINE in the box for “First” and “Middle” name.

         53.     Defendant DEJESUS entered 12/18/XX for the actual wanted person’s date of birth,

  and included Plaintiff’s street address in the area of the probable cause affidavit wherein the actual


                                                    11
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 12 of 17




  wanted person’s street address should have been listed.

         54.     No reasonably well-trained police officer in Defendant DEJESUS’s position would

  have listed Plaintiff as the actual perpetrator in the absence of reasonably reliable information that

  Plaintiff was, in fact, the actual wanted person. To the contrary, the actual wanted person was

  correctly identified by the victim and a witness in separate photographic line-ups, and the name and

  correct date of birth of the actual wanted person was listed in the narrative section of the probable

  cause affidavit: Nicola Sophia Brown Modest, DOB 06/28/XX.

         55.     At all times material hereto, Defendant DEJESUS knew that his probable cause

  affidavit would be submitted to prosecuting authorities, and would be relied upon by prosecuting

  authorities for the institution and continuation of criminal charges against the person identified in

  the affidavit as the “Defendant.”

         56.     The conduct of Defendant DEJESUS was reckless and without regard to whether the

  institution or continuation of criminal proceedings against Plaintiff for the crime of aggravated

  battery with a deadly weapon was justified, in violation of Plaintiffs’ right to be free from malicious

  prosecution under Florida law.

         57.     The criminal proceedings instituted and continued by Defendant DEJESUS reached

  a bona fide resolution in Plaintiff’s favor.

         58.     As a direct and proximate result of the acts described above, Plaintiff has suffered

  grievously, has been brought into public scandal, and with great humiliation, mental suffering, and

  damaged reputation, including business reputation/goodwill.

         59.     As a further direct and proximate result of the conduct of Defendant DEJESUS,

  Plaintiff suffered loss of her liberty and freedom, resulting pain and suffering, mental anguish, and


                                                    12
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 13 of 17




  loss of capacity for the enjoyment of life. It was also necessary for Plaintiff to retain the services of

  a criminal defense attorney and to pay a reasonable fee for her lawyer’s services in the underlying

  criminal prosecution. The losses are either permanent or continuing and Plaintiff will suffer the

  losses in the future, in violation of Plaintiff's rights under Florida law.

          WHEREFORE, Plaintiff prays:

                  i.      Judgment for compensatory damages in excess of $30,000;

                  ii.     Judgment for exemplary damages;

                  iii.    Cost of suit;

                  iv.     Trial by jury as to all issues so triable; and

                  v.      Such other relief as this Honorable Court may deem just and appropriate.

                                  COUNT IV
            STATE LAW CLAIM AGAINST DEFENDANT, GREGORY TONY, AS
             SUCCESSOR SHERIFF OF BROWARD COUNTY, FLORIDA, FOR
                NEGLIGENT FAILURE TO SUPERVISE AND DISCIPLINE

  For her cause of action against Defendant GREGORY TONY, as SHERIFF of BROWARD

  COUNTY, Florida, in Count IV, Plaintiff states:

          60.     Plaintiff realleges and adopts, as if fully set forth in Count IV, the allegations of

  paragraphs 1 through 25.

          61.     On March 28, 2017,Satoya D. Johnson (hereinafter “Johnson”) obtained a temporary

  injunction for protection against domestic violence against her boyfriend, Justin Hinds (hereinafter

  “Hinds”). In fact, it was Hinds who was subjected to domestic violence by Johnson.

          62.     A temporary restraining order was issued against Hinds (without notice) when, in fact,

  Hinds acted lawfully towards Johnson at all times and had no knowledge he was the subject of a



                                                     13
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 14 of 17




  temporary injunction.

         63.     On April 4, 2017, Hinds traveled to 2051 SW 42nd Avenue, Fort Lauderdale, Broward

  County, Florida, to discuss the repayment of money paid by Hinds to Johnson for down payment on

  a home.

         64.     When Hinds arrived at 2051 SW 42nd Avenue, Fort Lauderdale, Florida, Defendant

  DEJESUS was on scene.

         65.     When Hinds approached the residence, he was arrested by Defendant DEJESUS.

         66.     Defendant DEJESUS thereafter prepared an offense incident report for submission

  to prosecuting authorities incorrectly reporting that “[a]fter running the suspect on TELETYPE, it

  was confirmed that the suspect was served with the restraining order,” when in fact, as Defendant

  DEJESUS knew, Hinds had not been served.

         67.     No criminal charges were ever filed against Hinds, and Johnson began a dating

  relationship with Alton Montina, whom she subsequently killed (and was charged with second

  degree murder). State of Florida v. Satoya Johnson, Broward County Case No.: 18-003202CF10A

  (case pending).

         68.     Hinds subsequently sued Defendant DEJESUS and Defendant BROWARD

  SHERIFF’S OFFICE in Justin Hinds v. Wilson DeJesus, individually, and Scott J. Israel, as Sheriff

  of Broward County, Florida, United States District Court, Southern District of Florida, Case No.:

  17-62346-Civ-Martinez/Snow. The case settled for $45,000 on or about August 2018, well before

  Defendant DEJESUS completed his probable cause affidavit incorrectly naming Plaintiff NICOLE

  CHRISTINE MODESTE as the “Defendant.”

         69.     Defendant DEJESUS was never disciplined for his conduct towards Hinds, and


                                                 14
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 15 of 17




  currently works as a detective for Defendant, GREGORY TONY, as SHERIFF of BROWARD

  COUNTY, Florida.

         70.     At all times material hereto, Defendant, GREGORY TONY, as SHERIFF of

  BROWARD COUNTY, Florida, was aware or should have become aware of problems with the

  fitness of Defendant DEJESUS.

         71.     In April 2017, Defendant DEJESUS mistakenly reported that TELETYPE confirmed

  HINDS had been was served with a temporary restraining order,” when in fact, he had not.

         72.     Defendant DEJESUS thereafter misidentified Plaintiff NICOLE CHRISTINE

  MODESTE as the “Defendant” in his probable cause affidavit, when in fact, as Defendant DEJESUS

  knew, Nicola Sophia Brown Modest had been positively identified in two separate photographic

  lineups as the actual perpetrator.

         73.     Defendant, GREGORY TONY, as SHERIFF of BROWARD COUNTY, Florida, had

  actual or constructive notice of problems with Defendant DEJESUS’s fitness, insofar as Defendant,

  GREGORY TONY, as SHERIFF of BROWARD COUNTY, Florida, was also named as a

  Defendant in Justin Hinds v. Wilson DeJesus, individually, and Scott J. Israel, as Sheriff of Broward

  County, Florida.

         74.     At all times material hereto, Defendant GREGORY TONY, as SHERIFF of

  BROWARD COUNTY, Florida, had a duty to supervise and discipline his subordinates, including

  Defendant DEJESUS, and failed or refused to do so. As a consequence thereof, Defendant

  DEJESUS continued to make mistakes in his police reports by negligently reporting that Plaintiff

  NICOLE CHRISTINE MODESTE was the person wanted for aggravated battery (deadly weapon)

  and identified in a photographic lineup (by Ramirez and a witness).


                                                   15
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 16 of 17




         75.     No reasonable law enforcement agency in the position of Defendant GREGORY

  TONY, as SHERIFF of BROWARD COUNTY, Florida, would have failed or refused to investigate

  and/or take corrective action under the circumstances.

         76.     The conduct of Defendant GREGORY TONY, as SHERIFF of BROWARD

  COUNTY, Florida, proximately caused the arrest of Plaintiff NICOLE CHRISTINE MODESTE.

  Had Defendant DEJESUS been provided supervision and discipline regarding the recording and

  reporting of the evidence discovered during the course of his criminal investigations, Plaintiff

  NICOLE CHRISTINE MODESTE would not have suffered the wrongs set forth herein. The

  conduct of Defendant GREGORY TONY, as SHERIFF of BROWARD COUNTY, Florida

  constitutes negligence under Florida law.

         77.     As a direct and proximate result of the acts described above, Plaintiff has suffered

  grievously, has been brought into public scandal, and with great humiliation, mental suffering, and

  damaged reputation, including business reputation/goodwill.

         78.     As a further direct and proximate result of the conduct of Defendant GREGORY

  TONY, as SHERIFF of BROWARD COUNTY, Florida, Plaintiff suffered loss of her liberty and

  freedom, resulting pain and suffering, mental anguish, and loss of capacity for the enjoyment of life.

  It was also necessary for Plaintiff to retain the services of a criminal defense attorney and to pay a

  reasonable fee for her lawyer’s services in the underlying criminal prosecution. The losses are either

  permanent or continuing and Plaintiff will suffer the losses in the future, in violation of Plaintiff's

  rights under Florida law.

         WHEREFORE, Plaintiff prays:

                 i.      Judgment for compensatory damages in excess of $30,000;


                                                    16
Case 0:20-cv-60852-RKA Document 1 Entered on FLSD Docket 04/27/2020 Page 17 of 17




              ii.     Cost of suit;

              iii.    Trial by jury as to all issues so triable; and

              iv.     Such other relief as this Honorable Court may deem just and appropriate.

                                DEMAND FOR JURY TRIAL

        79.   Plaintiff demands trial by jury on all issues so triable as of right.

        DATED this    26th   day of April, 2020.

                               By:    s/. Hugh L. Koerner
                                      Hugh L. Koerner
                                      Florida Bar No.: 716952
                                      Email: hlklaw@hughkoerner.com
                                      Hugh L. Koerner, P.A.
                                      Sheridan Executive Centre
                                      3475 Sheridan Street, Suite 208
                                      Hollywood, FL 33021
                                      Telephone: (954) 522-1235
                                      Facsimile: (954) 522-1176
                                      Attorneys for Plaintiff Nicole Christine Modeste




                                                 17
